Exhibit 10.12

UNIT OPTION AGREEMENT

[Global Affiliate] (the “Global Affiliate”) confirms that, on [grant date] (the
“Grant Date”), it granted you, [name], [number] Unit Options, and approves or
ratifies such grant. Your Unit Options are subject to the terms and conditions
of this Agreement and of the MetLife International Unit Option Incentive Plan
(the “Plan”). Any payment due under this Agreement may be made by any one or
more Affiliates (each such Affiliate(s) making any such payment will be known as
a “Paying Affiliate”).

1. Standard Exercise Terms.

(a) Each Unit Option entitles you, upon Exercise, to receive a cash payment
equal to the Market Price of one share of Common Stock less the Exercise Price,
if the difference is greater than zero. The Exercise Price of your Unit Options
is $[price], the Closing Price on the Grant Date.

(b) Except as provided in Sections 2 and 3, one third (1/3) of each of your Unit
Options granted hereunder will become eligible for Exercise on each of the
first, second, and third anniversaries of the Grant Date, and you may Exercise
your Unit Options which are eligible for Exercise until the close of business in
New York City on [day bef 10th anniv of Grant Date] (the “Expiration Date”).
Neither this date, nor any other deadline for exercise of your Options under
this Agreement, will be extended regardless of whether you are unable to
exercise your Options on that date because it is not a business day, due to
trading limitations, or otherwise.

(c) You may Exercise any of your Unit Options that have become eligible for
Exercise by notifying the Administrator in writing, using procedures that will
be established for this purpose. Payment will be made in a currency chosen by
the Paying Affiliate.

2. Changes of Status. For purposes of this Section 2, your transfer between an
Affiliate and any other Affiliate or the Company will not be a termination of
employment. If a Change of Control occurs prior to any of the events described
in this Section 2, any applicable terms of Section 3 will supersede the terms of
this Section 2.

(a) Disability. In the event of your Disability, your Unit Options will become
eligible for Exercise just as they would have if you remained in active service
and, once your Unit Options are eligible for Exercise, they may be Exercised at
any time until the close of business on the Expiration Date. Any of your Unit
Options that are not Exercised within that period will be forfeited. Once this
Section 2(a) applies, Sections 2(b), (c), (e) and (f) will not apply to your
Unit Options, even if you subsequently return to active service or terminate
employment with the any Affiliate or the Company for any reason.

(b) Death. In the event that your employment with the any Affiliate or the
Company terminates due to your death, all of your Unit Options will become fully
eligible for Exercise as of the date of your death and will remain so until the
close of business on the Expiration Date. Any of your Unit Options that are not
Exercised within that period will be forfeited.

(c) Approved Retirement. If your employment with any Affiliate or the Company
terminates due to your Approved Retirement, your Unit Options will become
eligible for



--------------------------------------------------------------------------------

Exercise just as if you had not retired, and you may Exercise your Unit Options
which are eligible for Exercise at any time until the close of business on the
Expiration Date. Any of your Unit Options that are not Exercised within that
period will be forfeited. Subject to Section 2.1(c) of the Plan, you do not need
special approval from the Administrator for an Approved Retirement.

(d) Termination for Cause. Notwithstanding any other terms of this Section 2, in
the event that your employment with any Affiliate or the Company is terminated
for Cause, all of your Unit Options not yet Exercised will be forfeited
immediately.

(e) Other Termination of Employment. Unless the Administrator determines
otherwise, if your employment with any Affiliate or the Company terminates for
any reason other than those otherwise described this Section 2, your Unit
Options that are eligible for Exercise as of the date of termination will remain
eligible for Exercise for a period of thirty (30) days or until the close of
business on the Expiration Date, whichever period is shorter. All of your Unit
Options that are not eligible for Exercise at the date of termination will be
forfeited immediately, as will any Unit Option that is not Exercised within that
period.

3. Change of Control. If any of the events described in Section 2 occurs prior
to a Change of Control, any applicable terms of Section 2 will supersede the
terms of this Section 3.

(a) Accelerated Exercisability and Payment. Except as provided in Section 3(b),
if a Change of Control occurs, all of your outstanding Unit Options not yet
eligible for Exercise will become eligible for Exercise immediately, regardless
of the applicable Exercise eligibility schedule, and, if your employment is
involuntarily terminated for any reason other than Cause within twelve
(12) months of such Change of Control, you will have until the earlier of
(i) twelve (12) months following such termination date, or (ii) the Expiration
Date, to exercise your Unit Options. However, the Administrator may elect to
redeem your Unit Options for a cash payment equal to the Change of Control Price
less the Exercise Price, multiplied by the number of exercisable Unit Options
that you have not yet Exercised.

(b) Alternative Award. Notwithstanding Section 3(a), your Unit Options will not
become eligible for Exercise immediately, and they will not be subject to being
redeemed with a cash payment to you, if the Administrator reasonably determines
in good faith, prior to the Change of Control, that your Unit Options will be
honored or assumed, or new rights substituted for the outstanding Unit Options
(referred to as an “Alternative Award”) by your employer or an affiliate
immediately after the Change of Control. Any Alternative Award must:

(1) be based on stock which is traded on an established securities market, or
that the Administrator reasonably believes will be traded on an established
securities market within 60 days after the Change of Control;

(2) provide you with rights substantially equivalent to or better than the
rights applicable to your Unit Options (including, but not limited to, an
identical or better exercise or Exercise eligibility schedule, and identical or
better timing and methods of payment);

(3) have substantially equivalent economic value to your Unit Options
(determined at the time of the Change of Control); and

(4) provide that, in the event that your employment is involuntarily or
Constructively Terminated after a Change of Control, any conditions imposed on
your rights under an Alternative Award, including any restrictions on transfer,
Exercise eligibility, or exercisability of any Alternative Award, will be waived
or will lapse.

 

2



--------------------------------------------------------------------------------

4. Nontransferability of Awards. You may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Unit Options, other than by will
or by the laws of descent and distribution. All rights with respect to your Unit
Options are exercisable or eligible for Exercise during your lifetime only by
you.

5. Estate. Your rights under this Agreement will pass to and may be exercised or
Exercised after your death by your estate, except as otherwise required by law.
Any payments due you under this Agreement not paid to you as of your death will
be paid to your estate, except as otherwise required by law.

6. Tax Withholding. The Paying Affiliate may withhold amounts it determines are
necessary to satisfy tax withhold responsibilities by withholding amounts from
payment made under this Agreement, or from other payments due to you to the
extent permissible under law, an amount sufficient to satisfy the minimum
statutory United States, state, local or other applicable tax withholding
requirements. The Paying Affiliate will defer payment until this requirement is
satisfied.

7. Adjustment of Unit Options. The Administrator will make appropriate
adjustments in the terms and conditions of your Units Options in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
as provided in the Plan. The Administrator’s determination in this regard will
be conclusive.

8. Timing of Payment. The Paying Affiliate will pay cash to you following your
exercise of any of your Unit Options.

9. Closing Price. “Closing Price” is defined in the Plan.

10. No Guarantee of Employment. This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time. Nothing
in this Agreement interferes with or limits in any way the right of the Company
or an Affiliate to terminate your employment at any time. This Agreement does
not give you any right to continue in the employ of the Company or an Affiliate.

11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware of the United
States of America, regardless of the law that might be applied under principles
of conflict of laws. Any action to enforce this Agreement or any other action
regarding this Agreement must be brought in a court in the State of New York of
the United States of America, to which jurisdiction the Administrator, the
Global Affiliate and you consent, to the maximum extent consistent with law.

 

3



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) For purposes of this Agreement, “Committee” and “Administrator” includes any
direct or indirect delegate of the Committee or Administrator as defined in the
Plan or otherwise and (unless otherwise indicated) the word “Section” refers to
a Section in this Agreement. “Shares” refer to shares of Common Stock. Any other
capitalized word used in this Agreement and not defined in this Agreement,
including each form of that word, is defined in the Plan.

(b) Any determination or interpretation by the Administrator pursuant to this
Agreement will be final and conclusive. In the event of a conflict between any
term of this Agreement and the terms of the Plan, the terms of the Plan control.
This Agreement and the Plan represent the entire agreement between you and all
Affiliates regarding your Unit Options. No promises, terms, or agreements of any
kind regarding your Unit Options that are not set forth, or referred to, in this
Agreement or in the Plan are part of this Agreement. In the event any provision
of this Agreement is held illegal or invalid, the rest of this Agreement will
remain enforceable.

(c) Your Unit Options are not Shares and do not give you the rights of a holder
of Shares. You will not be credited with additional Unit Options on account of
any dividend paid on Shares.

(d) To the extent that that your Unit Options are replaced by an award payable
in Shares, the Administrator may, in its discretion, require you at any time to
immediately sell such Shares, in which case, the Administrator shall have the
authority to issue sales instructions in relation to such Shares on your behalf.
No Shares will be issued or no cash will be paid if that issuance or payment
would result in a violation of applicable law, including United States
securities laws and any other applicable securities laws.

(e) Payment pursuant to your Unit Options is subject to all applicable laws,
rules and regulations, and to any approvals by any governmental agencies or
national securities exchanges as may be required. The grant of Unit Options to
you is not intended to be a public offering of securities, and the Company has
not submitted any registration statement, prospectus, or other securities filing
with authorities, except where required by law. Your Unit Options have not been,
and will not be, reviewed by or registered with any securities authorities,
including but not limited to the securities authorities of Argentina. In
accordance with Circular 99 of 2001, from Chile’s Superintendence of Securities,
the grant of the Unit Options hereunder is not intended to be a public offering
of securities in Chile but instead is intended to be a private placement. To the
extent that this is a private placement in Chile, the Company has not submitted
any registration statement, prospectus or other filings with the local
securities authorities, and the Plan is not subject to the supervision of any
securities authorities in Chile. This Agreement and all other materials
pertaining to your Unit Options have not been reviewed by any regulatory
authority in Hong Kong. You are advised to exercise caution in relation to this
offer. If you have any doubts about any of the contents of the materials
pertaining to your Unit Options, you should obtain independent professional
investment advice.

(f) You agree to repatriate all payments under this Agreement (or, to the extent
that that your Units are replaced by an award payable in Shares, cash
attributable to Shares you acquire), to the extent required under any applicable
legal requirements, such as foreign exchange rules and regulations in your
country of residence or country of employment.

 

4



--------------------------------------------------------------------------------

(g) Your Unit Options are subject to the Company’s performance-based
compensation recoupment policy (which currently covers only officers or
officer-equivalent employees of the Company and its Affiliates) in effect from
time to time.

(h) Regardless of any action the Company or any Affiliate takes with respect to
any or all tax withholding (including social insurance contributions and payment
on account obligations, if any), you acknowledge that the ultimate liability for
all such taxes is and remains your responsibility (or that of your beneficiary
or estate) and that neither the Company nor any Affiliate makes any
representations or undertakings regarding the treatment of any tax withholding
in connection with any aspect of any of your Unit Options, including the grant
or payment on account of the Performance Units, and that neither the Company nor
any Affiliate commits to structure the terms of the grant of or any aspect of
any Unit Options to reduce or eliminate your (or you estate’s or any heir’s)
liability for such tax. You agree to take any and all actions as may be required
to comply with your personal tax obligations.

(i) If you are resident and/or employed in a country that is a member of the
European Union, this Agreement is intended to comply with the provisions of the
EU Equal Treatment Framework Directive, as implemented into local law (the
“Equal Treatment Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Agreement are invalid or
unenforceable, in whole or in part, under the Equal Treatment Rules, the
Administrator, in its sole discretion, shall have the power and authority to
revise or strike such provision to the minimum extent necessary to make it valid
and enforceable to the full extent permitted under local law.

(j) You agree that this Agreement and any other documents related to the Plan or
your Unit Options are to be presented to you in English. If any such document is
translated into a language other than English, the English version will control.

(k) The collection, processing and transfer of your personal data is necessary
for the Company’s administration of the Plan, this Agreement and your Unit
Options. You hereby explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this document by any Affiliates or the Company, and others who provide them
services related to your Unit Options (“Service Providers”), for the exclusive
purpose of implementing, administering and managing your participation in the
Plan. In accepting this agreement, you acknowledge that:

(1) the Affiliates and the Company hold certain personal information about you,
including, but not limited to, your name, home address, telephone number, date
of birth, social insurance number or other identification number, employee
identification number, salary, nationality, job title, or shares of stock or
directorships held in Affiliates and the Company, details of all Unit Options
awarded, forfeited, on which payment has been made, and/or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”);

(2) the Affiliates, the Company, and Service Providers will transfer Data
amongst themselves as necessary for the implementation, administration and
management of the Plan, that these recipients may be located in your country,
the European Economic Area, the United States, or elsewhere, and that the
recipient’s country may have different data privacy laws and

 

5



--------------------------------------------------------------------------------

protections than your country, that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative and you authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party;

(3) Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan, including but not limited to any
applicable retention period necessary for effective or lawful administration of
the Plan;

(4) you may, at any time, exercise your rights under law, to obtain confirmation
as to the existence of the Data, verify the content, origin and accuracy of the
Data, request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data, and oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the Plan and your
participation in it. You may seek to exercise these rights by contacting your
local human resources manager; and

(5) you are not obligated to consent to the collection, use, processing and
transfer of Data. However, if you refuse to grant consent under this Section 12
by failing to accept this Agreement you will not receive any Unit Options
pursuant to this Agreement, and if you subsequently withdraw your consent under
this Section 12 you will forfeit all of your Unit Options. You may contact your
local human resources representative for more information on the consequences of
your refusal to consent or withdrawal of consent.

(l) In accepting this Agreement, you acknowledge that:

(1) the Plan and this Agreement are each established voluntarily by one or more
of the Company and its Affiliates, and that each is discretionary in nature and
may be modified, suspended or terminated at any time, as provided in the Plan
and this Agreement, respectively;

(2) the grant of your Unit Options is voluntary and occasional and does not
create any contractual or other right to receive future grants of Unit Options,
or benefits in lieu of Unit Options, even if Unit Options have been granted
repeatedly in the past;

(3) all decisions with respect to future Unit Options grants, if any, will be at
the discretion of the Committee or Administrator, including, but not limited to,
the timing of any grants, the number of Unit Options and vesting provisions;

(4) your participation in the Plan is voluntary;

(5) the Unit Options are an extraordinary item which is outside the scope of
your employment contract, if any;

(6) the Unit Options are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, Termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

 

6



--------------------------------------------------------------------------------

(7) the Unit Option grant will not be interpreted to form an employment contract
or relationship with any Affiliate or the Company, and you are not an employee
of the Company;

(8) the future Closing Price of Common Stock is unknown and cannot be predicted
with certainty;

(9) to the fullest extent permitted by law, no claim or entitlement to
compensation or damages arises from termination of the Unit Options or
diminution in value of the Unit Options and you irrevocably release the Company
and each Affiliate from any such claim that may arise; and

(10) in the event of your Termination, neither your eligibility, nor any right
to receive Unit Options, nor any period within which payment may be made on
account of your Unit Options, if any, will be extended beyond the period
specified under this Agreement by any notice period mandated under law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of your Termination, your
right to payment on account of your Unit Options, if any, will not be extended
by any notice period mandated under law.

(m) The Administrator may impose other requirements as a condition of your Unit
Options, to the extent the Committee or Administrator determines, in its
discretion, that such other requirements are necessary or advisable in order to
comply with law or facilitate the operation or administration of this Agreement,
your Unit Options, or the Plan. To the extent the Administrator determines in
its discretion that you are required to execute any document or undertaking for
this purpose, you agree to do so.

13. Amendments. The Administrator has the exclusive right to amend this
Agreement as long as the amendment is consistent with the Plan. The
Administrator will give written notice to you (or, in the event of your death,
to your estate) of any amendment as promptly as practicable after its adoption.

14. Additional Terms.

(a) You acknowledge that, subject to the terms of Section 14(d) of this
Agreement, the obligation to make each payment due under this Agreement, if any,
shall be the obligation the Global Affiliate or, if different, the Paying
Affiliate rather than the Global Affiliate. To the extent the Global Affiliate
is aware that you are subject to United States income taxation at the time a
payment is due, the Paying Affiliate shall be incorporated in the United States
or a jurisdiction that has a comprehensive tax treaty with the United States.
The obligation to make payments under this Agreement shall be unfunded and
unsecured. In no event shall the Company be obligated to make payments due under
this Agreement. The Global Affiliate and you agree and acknowledge that, to the
extent consistent with applicable law, neither the Unit Options, this Agreement,
the Plan nor any rights, obligations, terms and conditions set forth therein or
in connection therewith, constitute securities, negotiable instruments, or
derivatives instruments or transactions.

(b) Payments pursuant to Section 3 will be made in your then-current payroll
currency (or another currency of your choosing) at a reasonable United States
currency exchange rate chosen in good faith by the Administrator or the Paying
Affiliate. Otherwise, any payment due

 

7



--------------------------------------------------------------------------------

to you will be made in your then-current payroll currency (or other currency of
the Administrator or Paying Affiliate’s choosing) at a United States currency
exchange rate determined by the Administrator or the Paying Affiliate in their
discretion.

(c) To the extent any separate or additional consideration is necessary under
applicable law to effectuate the parties’ intentions to be bound by the terms of
this Agreement, you agree to pay US$1.00 (One Dollar 00/100 currency of the
United States of America) to the Global Affiliate, which shall not be refundable
to you.

(d) Notwithstanding anything in this Agreement to the contrary, the
Administrator may, at any time prior to payment for your Unit Options, in its
sole discretion, find that the Company or an Affiliate has made an award to you
intended to substitute for the Unit Options (including but not limited to a
contingent right to acquire Common Stock), and that such substitute award is
subject to such material terms and conditions that are no less favorable than
the material terms and conditions governing your Unit Options and that provide
for the same timing for payment as apply to your Unit Options. Upon such a
finding, the Administrator may, in its sole discretion, cancel your Unit Options
in light of that substitute award without additional compensation to you.

15. Post-Employment Terms Applicable to Insiders and Executive Officers.

(a) The terms of this Section 15 shall apply if you are an Insider or an
“executive officer” of the Company under the Securities Exchange Act of 1934, as
amended, and the rules promulgated thereunder, at any time during the
Performance Period, notwithstanding any other terms of this Agreement, other
than Section 3, to the contrary. If a Change of Control occurs prior to the
finding described in Section 15(b), any applicable terms of Section 3 will
supersede the terms of this Section 15. For purposes of this Section 15,
“Insider” means someone subject to the reporting requirements of Section 16 of
the Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder.

(b) If the Committee reasonably finds that, at any time during the Performance
Period, whether during your employment with the Company and its Affiliates or
thereafter, you directly or indirectly owned any interest in, managed,
controlled, participated in, consulted with, or rendered services, as an
officer, director, employee, partner, member, consultant, independent contractor
or agent, to any person or entities currently engaged in business activities
which compete (or will compete based on the anticipated plans of the Company at
the time of your employment termination) with the business of MetLife in the
United States of America, United Arab Emirates, Hong Kong (Special
Administrative Region of the People’s Republic of China), Argentina, United
Kingdom and/or in any other country in which MetLife conducts business or has
plans to conduct business during your employment or as of the date your
employment terminated, then, to the maximum extent permissible by law, all of
your Unit Options not yet Exercised will be forfeited immediately.

(c) Notwithstanding the terms of Section 11 to the contrary, this Section 15
will be construed in accordance with and governed by the laws of the State of
New York, regardless of the law that might be applied under principles of
conflict of laws.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Global Affiliate has caused their duly authorized
officers to execute, and you have executed, this Agreement effective on the
Grant Date.

 

[Global Affiliate]     EMPLOYEE By:  

 

   

 

  Signature     Signature

 

   

 

Name       Name

 

    Title      

 

9